Case 19-13274-mdc          Doc 20
                          Filed 10/07/19 Entered 10/07/19 20:01:48 Desc Main
                          Document     Page 1 of 2
               IN THE UNITED STATES BANKRUPTCY COURT
        FOR THE EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)
 IN RE:                                    :
 BRIAN M MALIK                             :     BK. No. 19-13274-amc
                      Debtor               :
                                           :     Chapter No. 13
 LAKEVIEW LOAN SERVICING, LLC              :
                      Movant               :
                 v.                        :
 BRIAN M MALIK                             :
                      Respondent           :     11 U.S.C. §362

 MOTION OF LAKEVIEW LOAN SERVICING, LLC FOR RELIEF FROM AUTOMATIC
    STAY UNDER §362 PURSUANT TO BANKRUPTCY PROCEDURE RULE 4001

               Movant, by its attorneys, PHELAN HALLINAN DIAMOND & JONES, LLP, hereby

requests a termination of Automatic Stay and leave to foreclose on its mortgage on real property

owned by Debtor, BRIAN M MALIK.

               1.      Movant is LAKEVIEW LOAN SERVICING, LLC.

               2.      Debtor, BRIAN M MALIK is the owner of the premises located at 308

HEULINGS AVENUE, RIVERSIDE, NJ 08075, hereinafter known as the mortgaged premises.

               3.      Movant is the holder of a mortgage on the mortgaged premises.

               4.      Movant wishes to institute foreclosure proceedings on the mortgage because of

Debtor's failure to make the monthly payment required hereunder.

               5.      The foreclosure proceedings to be instituted were stayed by the filing of the

instant Chapter 13 Petition.

               6.      According to Debtor’s Chapter 13 Plan, the Property is being

SURRENDERED. Attached hereto is Debtor’s Chapter 13 Plan and marked as Exhibit “A”.

               7.      Movant, LAKEVIEW LOAN SERVICING, LLC, requests the Court award

reimbursement in the amount of $1,031.00 for the legal fees and costs associated with this Motion.

               8.      Movant has cause to have the Automatic Stay terminated as to permit Movant

to complete foreclosure on its mortgage.

               9.      Movant specifically requests permission from the Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable
Case 19-13274-mdc          Doc 20    Filed 10/07/19 Entered 10/07/19 20:01:48                Desc Main
                                     Document     Page 2 of 2
nonbankruptcy law.

               10.     Movant, it's successors and assignees posits that due to Debtor's continuing

failure to tender post-petition mortgage payments and the resulting and ever increasing lack of

adequate protection that said failure presents, sufficient grounds exist for waiver of Rule 4001(a)(3),

and that Movant, its successors or assignees should be allowed to immediately enforce and implement

the Order granting relief from the automatic stay.

               11.     Movant requests that if relief is granted that Federal Rule of Bankruptcy

Procedure 3002.1 be waived.

               WHEREFORE, Movant respectfully requests that this Court enter an Order;

               a.      Modifying the Automatic Stay under Section 362 with respect to 308

HEULINGS AVENUE, RIVERSIDE, NJ 08075 (as more fully set forth in the legal description

attached to the Mortgage of record granted against the Premises), as to allow Movant, its successors

and assignees, to proceed with its rights under the terms of said Mortgage; and

               b.      Movant specifically requests permission from this Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law; and

               c.      Waiving Federal Rule of Bankruptcy Procedure 3002.1; and

               d.      Granting any other relief that this Court deems equitable and just.

                                                     /s/ Jerome Blank, Esquire
                                                     Jerome Blank, Esq., Id. No.49736
                                                     Phelan Hallinan Diamond & Jones, LLP
                                                     1617 JFK Boulevard, Suite 1400
                                                     One Penn Center Plaza
                                                     Philadelphia, PA 19103
                                                     Phone Number: 215-563-7000 Ext 31625
                                                     Fax Number: 215-568-7616
October 7, 2019                                      Email: jerome.blank@phelanhallinan.com
